Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), made and entered into this 14th day
of August, 2019 (the “Effective Date”), by and between Globe Photos, Inc., a
Delaware corporation (“Company”), and Max Scheder-Bieschin (“Executive”).

 

WHEREAS, Company wishes to employ Executive as its Chief Financial Officer;

 

WHEREAS, Company currently retains Executive’s services pursuant to that certain
Consulting Services Agreement dated July 15, 2019 (the “Prior Agreement”) which
Agreement is hereby terminated, superseded and replaced by this Agreement;

 

WHEREAS, Executive represents that Executive possesses the necessary skills to
perform the duties of this position and that Executive has no obligation to any
other person or entity which would prevent, limit or interfere with Executive’s
ability to do so; and

 

WHEREAS, Executive and Company desire to enter into a formal Employment
Agreement to assure the harmonious performance of the affairs of Company.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, the parties agree as follows:

 

1. Roles and Duties. Subject to the terms and conditions of this Agreement,
Company shall employ Executive as its Chief Financial Officer (“CFO”) reporting
to Company’s Chief Executive Officer (“CEO”). Executive accepts such employment
upon the terms and conditions set forth herein, and agrees to perform to the
best of Executive’s ability the duties normally associated with such position,
including but not limited to those set forth on Exhibit A hereto, and as
determined by Company in its sole discretion. During Executive’s employment,
Executive shall devote substantially all of Executive’s business time and
energies to the business and affairs of Company. Nothing contained in this
Section 1 shall prevent or limit Executive’s right to manage Executive’s
personal investments on Executive’s own personal time. During Executive’s
employment, Executive shall not engage in any other non-Company related business
activities without Company’s prior written consent (via email acceptable), which
shall not be unreasonably withheld. Executive may be involved in civic and
charitable activities so long as such activities do not interfere with
Executive’s duties for Company, provided that Executive shall not serve in any
official capacity, including as a member of a board, without the prior written
approval of Company (via email acceptable), such consent not to be unreasonably
withheld. Company acknowledges receipt of Executive’s existing business
activities and hereby consents to those activities specifically referenced by
Executive as provided herein.

 

2. Term of Employment.

 

(a) Term. Subject to the terms hereof, Executive’s employment hereunder shall
have commenced on the Effective Date (the “Commencement Date”) and shall
continue until terminated hereunder by either party (such term of employment
referred to herein as the “Term”).

 

(b) Termination. Notwithstanding anything else contained in this Agreement,
Executive’s employment hereunder shall terminate upon the earliest to occur of
the following:

 

(i) Death. Immediately upon Executive’s death;

 

(ii) Termination by Company.

 

(A) If because of Executive’s Disability (as defined below in Section 2(c)),
upon written notice by Company to Executive that Executive’s employment is being
terminated as a result of Executive’s Disability, which termination shall be
effective on the date of such notice or such later date as specified in writing
by Company;

 

 

 



 1 

 

 

(B) If for Cause (as defined below in Section 2(d)), upon written notice by
Company to Executive that Executive’s employment is being terminated for Cause
which termination shall be effective on the date of such notice or such later
date as specified in writing by Company; or

 

(C) If by Company for reasons other than under Sections 2(b)(ii)(A) or (B), upon
written notice by Company to Executive that Executive’s employment is being
terminated, which termination shall be effective immediately after the date of
such notice or such later date as specified in writing by Company.

 

(iii) Termination by Executive.

 

(A) If for Good Reason (as defined below in Section 2(e)), upon written notice
by Executive to Company that Executive is terminating Executive’s employment for
Good Reason and that sets forth the factual basis supporting the alleged Good
Reason, which termination shall be effective sixty (60) days after the date of
such notice; provided that if Company has cured the circumstances giving rise to
the Good Reason, then such termination shall not be effective; or

 

(B) If without Good Reason, written notice by Executive to Company that
Executive is terminating Executive’s employment, which termination shall be
effective at least sixty (60) days after the date of such notice.

 

Notwithstanding anything in this Section 2(b), Company may at any point
terminate Executive’s employment for Cause prior to the effective date of any
other termination contemplated hereunder.

 

(c) Definition of “Disability”. For purposes of this Agreement, “Disability”
shall mean Executive’s incapacity or inability to perform Executive’s duties and
responsibilities as contemplated herein for one hundred twenty (120) days or
more within any one (1) year period (cumulative or consecutive), because
Executive’s physical or mental health has become so impaired as to make it
impossible or impractical for Executive to perform the duties and
responsibilities contemplated hereunder. Determination of Executive’s physical
or mental health shall be determined by Company after consultation with a
medical expert appointed by mutual agreement between Company and Executive who
has examined Executive. Executive hereby consents to such examination and
consultation regarding Executive’s health and ability to perform as aforesaid.

 

(d) Definition of “Cause”. As used herein, “Cause” shall include:
(i) Executive’s willful engagement in dishonesty, illegal conduct or engagement
in gross misconduct, which is, in each case, materially injurious to Company or
any affiliate; (ii) Executive’s deliberate insubordination; (iii) Executive’s
substantial malfeasance or nonfeasance of duty; (iv) Executive’s unauthorized
disclosure of confidential information; (v) Executive’s embezzlement,
misappropriation or fraud, whether or not related Executive’s employment with
Company; (vi) Executive being convicted of or entering a plea of “guilty” or “no
contest” to a felony or other crime of moral turpitude; or (vii) Executive’s
breach of a material provision of any employment, non-disclosure, invention
assignment, non-competition, or similar agreement between Executive and Company.
In all cases, Company shall provide Executive with written notice of the
specific conduct or events that Company believes constitutes Cause and, in case
of (ii) and (iii) above, Executive shall have thirty (30) days to effect a cure
of the claimed conduct or events.

 

(e) Definition of “Good Reason”. As used herein, “Good Reason” shall mean: (i) a
material diminution in Executive’s duties, authority or responsibilities; (ii) a
material increase in Executive’s duties, authority or responsibilities without a
corresponding increase in compensation; or (iii) a material reduction in
Executive’s Base Salary; provided that (A) Executive provides Company with
written notice that Executive intends to terminate Executive’s employment
hereunder for one of the circumstances set forth in this Section 2(e) within
thirty (30) days of such circumstance occurring, (B) if such circumstance is
capable of being cured, Company has failed to cure such circumstance within a
period of thirty (30) days from the date of such written notice, and
(C) Executive terminates Executive’s employment within sixty five (65) days from
the date that Good Reason first occurs. For purposes of clarification, the
above-listed conditions shall apply separately to each occurrence of Good Reason
and failure to adhere to such conditions in the event of Good Reason shall not
disqualify Executive from asserting Good Reason for any subsequent occurrence of
Good Reason. For purposes of this Agreement, “Good Reason” shall be interpreted
in a manner, and limited to the extent necessary, so that it shall not cause
adverse tax consequences for either party with respect to Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended (the “Code”), and any
successor statute, regulation and guidance thereto.

 

 

 



 2 

 

 

3. Compensation.

 

(a) Base Salary. Company shall pay Executive a base salary (the “Base Salary”)
at the annual rate of Two Hundred Fifty Thousand Dollars ($250,000). The Base
Salary shall be payable in substantially equal periodic installments in
accordance with Company’s payroll practices as in effect from time to time.
Company shall deduct from each such installment all amounts required to be
deducted or withheld under applicable law or under any employee benefit plan in
which Executive participates. The Board or an appropriate committee thereof
shall review the Base Salary on an annual basis.

 

(b) Annual Performance Bonus. Executive shall be eligible to receive an annual
cash bonus (the “Annual Performance Bonus”), with the target amount of such
Annual Performance Bonus equal to Seventy-Five Percent (75%) to One Hundred
Percent (100%) of Executive’s Base Salary in the year to which the Annual
Performance Bonus relates, provided that the actual amount of the Annual
Performance Bonus may be greater or less than such target amount. The amount of
the Annual Performance Bonus shall be determined by the Board or an appropriate
committee thereof in its sole discretion, and shall be paid to Executive no
later than March 15th of the calendar year immediately following the calendar
year in which it was earned. Executive must be employed by Company on the last
day of the fiscal year on which the Annual Performance Bonus is earned in order
to be eligible for, and to be deemed as having earned, such Annual Performance
Bonus. Company shall deduct from the Annual Performance Bonus all amounts
required to be deducted or withheld under applicable law or under any employee
benefit plan in which Executive participates. For the current calendar year,
Executive shall not be eligible for an Annual Performance Bonus.

 

(c) Sign-On Bonus Grant. Subject to approval of the Board or an appropriate
committee thereof, Company shall issue Executive Restricted Stock Units pursuant
to the terms of the 2018 Incentive Plan (the “Plan”) as a sign- on bonus (the
“Sign-On Bonus”) in the amount of Twenty-Five Thousand (25,000) shares of common
stock of the Company, which shall vest (i) 50% on the effective date of the
Prior Agreement and (ii) the remaining 50% on the six-month anniversary of the
effective date of the Prior Agreement, provided, however, that there has not
been a Termination of Service (as defined in the Plan) as of each such date.

 

(d) Equity. Subject to approval of the Board or an appropriate committee
thereof, Company shall grant Executive on the Commencement Date or as soon as
practicable thereafter, pursuant to the Plan, options to purchase 375,000 shares
of common stock of Company, at a per share exercise price equal to the Fair
Market Value (as defined in the Plan) of Company’s common stock on the date of
grant, which options shall each be, to the maximum extent permissible, treated
as an “incentive stock option” within the meaning of Section 422 of the Code.
The options shall be in separate grants as follows:

 

(i) 100,000 options which shall vest and become exercisable on the earlier of
(1) the first anniversary of the effective date of the Prior Agreement, or (2)
the consummation of an underwritten public offering and listing with Nasdaq;

 

(ii) 150,000 options which shall not be granted until after the consummation of
an underwritten public offering and listing with Nasdaq which shall vest in
equal installments on the last day of each of the forty-eight (48) successive
months after the date of grant; and

 

(iii) 125,000 options of which (1) 12,500 options shall vest in the first fiscal
quarter in which the Company’s trailing twelve month (“TTM”) revenues exceed
$10,000,000, and (2) the remaining options shall vest in additional 12,500
option increments in the first fiscal quarter in which the Company exceeds
$10,000,000 in additional TTM revenues such that all 125,000 options will vest
and become exercisable in the first fiscal quarter in which the Company has
$100,000,000 in TTM revenues. By way of example, in the first fiscal quarter in
which the Company’s TTM revenues exceed $30,000,000, Executive will have earned
all 12,500 options in (1) and an additional 25,000 options for exceeding
$30,000,000 in (2).

 

Provided, however, that Executive remains employed by Company on the
aforementioned applicable vesting dates, except as otherwise set forth herein or
in the Plan. The options shall be evidenced in writing by, and subject to the
terms and conditions of, the Plan and Company’s standard form of stock option
agreement, which agreement shall expire ten (10) years from the date of grant
except as otherwise provided in the stock option agreement or the Plan. Company
agrees to make any modifications to the Plan as necessary to effect the options
granted pursuant to this Section 3(d).

 

(e) Paid Time Off. Executive may take up to twenty (20) days of paid time off
(“PTO”) per year, to be scheduled to minimize disruption to Company’s
operations, pursuant to the terms and conditions of Company policy and practices
as applied to Company senior executives.

 

(f) Fringe Benefits. Executive shall be entitled to participate in all
benefit/welfare plans and fringe benefits provided to Company senior executives.
Executive understands that, except when prohibited by applicable law, Company’s
benefit plans and fringe benefits may be amended by Company from time to time in
its sole discretion.

 

 

 



 3 

 

 

(g) Reimbursement of Expenses. Company shall reimburse Executive for all
ordinary and reasonable out-of-pocket business expenses incurred by Executive,
in furtherance of Company’s business in accordance with Company’s policies with
respect thereto as in effect from time to time. Executive must submit any
request for reimbursement no later than ninety (90) days following the date that
such business expense is incurred. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement); (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year; (iii) the reimbursement
of an eligible expense shall be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

(h) Indemnification. Executive shall be entitled to indemnification with respect
to Executive’s services provided hereunder pursuant to Delaware law, the terms
and conditions of Company’s certificate of incorporation and/or by-laws, and the
Company’s directors and officers (“D&O”) liability insurance policy. The Company
shall give thirty (30) days’ prior written notice to Executive of cancellation,
non-renewal, or material change in coverage, scope or amount of such director
and officer liability policy. The provisions of this Section 3(h) are in the
nature of contractual obligations and no change in applicable law or Company’s
certificate of incorporation, bylaws or other organizational documents or
policies shall affect the Executive’s rights hereunder.

 

4. Payments Upon Change of Control or Termination.

 

(a) Definition of Accrued Obligations. For purposes of this Agreement, “Accrued
Obligations” means: (i) the portion of Executive’s Base Salary that has accrued
prior to any termination of Executive’s employment with Company and has not yet
been paid; and (ii) the amount of any expenses properly incurred by Executive on
behalf of Company prior to any such termination and not yet reimbursed.
Executive’s entitlement to any other compensation or benefit under any plan of
Company shall be governed by and determined in accordance with the terms of such
plans, except as otherwise specified in this Agreement.

 

(b) Termination by Company for Cause, by Executive Without Good Reason, or as a
Result of Executive’s Disability or Death. If Executive’s employment hereunder
is terminated by Company for Cause, by Executive without Good Reason, or as a
result of Executive’s Disability or death, then Company shall pay the Accrued
Obligations to Executive promptly following the effective date of such
termination and shall have no further obligations to Executive.

 

(c) Termination by Company Without Cause or by Executive for Good Reason. In the
event that Executive’s employment is terminated by action of Company other than
for Cause, or Executive terminates Executive’s employment for Good Reason, then,
in addition to the Accrued Obligations, Executive shall receive the following,
subject to the terms and conditions described in Section 4(e) (including
Executive’s execution of a release of claims):

 

(i) Severance Payments. Continuation of payments in an amount equal to
Executive’s then-current Base Salary for a six (6) month period, less all
customary and required taxes and employment-related deductions, in accordance
with Company’s normal payroll practices (provided such payments shall be made at
least monthly), commencing on the first payroll date following the date on which
the release of claims required by Section 4(e) becomes effective and
non-revocable, but not after seventy (70) days following the effective date of
termination from employment; provided, that if the 70th day falls in the
calendar year following the year during which the termination or separation from
service occurred, then the payments will commence in such subsequent calendar
year; provided further that if such payments commence in such subsequent year,
the first such payment shall be a lump sum in an amount equal to the payments
that would have come due since Employee’s separation from service.
Notwithstanding the foregoing, the six (6) month period for severance payments
will increase to a twelve (12) month period after one year of service by
Executive to the Company.

 

 

 



 4 

 

 

(ii) Equity Acceleration. On the date of termination of Executive’s employment,
Executive shall become fully vested in any and all outstanding equity awards
that would have vested during the six- (6) month period following the
termination date. Notwithstanding the foregoing, the six (6) month period for
equity acceleration will increase to a twelve (12) month period after one year
of service by Executive to the Company.

 

(iii) Benefits Payments. Upon completion of appropriate forms and subject to
applicable terms and conditions under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Company shall continue to
provide Executive medical insurance coverage at no cost to Executive to the same
extent that such insurance continues to be provided to similarly situated
executives at the time of Executive’s termination, until the earlier to occur of
six (6) months following Executive’s termination date or the date Executive
begins employment with another employer. Executive shall bear full
responsibility for applying for COBRA continuation coverage and Company shall
have no obligation to provide Executive such coverage if Executive fails to
elect COBRA benefits in a timely fashion; provided, however, Company has made
all such COBRA notifications in a timely manner as required by law.
Notwithstanding the foregoing, the six (6) month period for benefits payments
will increase to a twelve (12) month period after one year of service by
Executive to the Company.

 

Payment of the above described severance payments, equity acceleration, and
benefits are expressly conditioned on Executive’s execution without revocation
of the release of claims under Section 4(e) and return of Company property under
Section 6.

 

(d) Change of Control and Termination by Company Without Cause or by Executive
For Good Reason Following a Change of Control. In the event that a Change of
Control (as defined below) occurs, Executive’s 10,000,000 shares of option
grants set forth in Section 3(d)(i) shall accelerate and become fully vested.

 

As used herein, a “Change of Control” shall mean the occurrence of any of the
following events: (i) Ownership. Any “Person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of Company representing fifty percent (50%) or more of
the total voting power represented by Company’s then outstanding voting
securities (excluding for this purpose any such voting securities held by
Company, or any affiliate, parent or subsidiary of Company, or by any employee
benefit plan of Company) pursuant to a transaction or a series of related
transactions which the Board does not approve; or (ii) Merger/Sale of Assets.
(A) A merger or consolidation of Company whether or not approved by the Board,
other than a merger or consolidation which would result in the voting securities
of Company outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) at least fifty percent (50%)
of the total voting power represented by the voting securities of Company or
such surviving entity or parent of such corporation, as the case may be,
outstanding immediately after such merger or consolidation; (B) the sale or
disposition by Company of all or substantially all of Company’s assets; or (iii)
Change in Board Composition. A change in the composition of the Board, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of
Company as of the Commencement Date, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors, or by a committee of the Board made up of at least a
majority of the Incumbent Directors, at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors).

 

(e) Execution of Release of Claims. Company shall not be obligated to pay
Executive any of the severance payments or benefits described in this Section 4
unless and until Executive has executed (without revocation) a timely release of
claims in a form that is acceptable to Company, and which includes standard and
reasonable terms regarding items such as mutual non-disparagement,
confidentiality, cooperation and the like, which must be provided to Executive
within fifteen (15) days following separation from service, and signed by
Executive and returned to Company no later than sixty (60) days following
Executive’s separation from service (the “Review Period”), and which shall
include a general release of claims against Company and its affiliated entities
and each of their officers, directors, employees and others associated with
Company and its affiliated entities. If Executive fails or refuses to return
such agreement within the Review Period, Executive’s severance payments
hereunder and benefits shall be forfeited.

 

(f) No Other Payments or Benefits Owing. The payments and benefits set forth in
this Section 4 shall be the sole amounts owing to Executive upon termination of
Executive’s employment for the reasons set forth above and Executive shall not
be eligible for any other payments or other forms of compensation or benefits.
The payments and benefits set forth in Section 4 shall be the sole remedy, if
any, available to Executive in the event that Executive brings any claim against
Company relating to the termination of Executive’s employment under this
Agreement.

 

 

 



 5 

 

 

5. Prohibited Competition And Solicitation. Executive expressly acknowledges
that: (a) there are competitive and proprietary aspects of the business of
Company; (b) during the course of Executive’s employment, Company shall furnish,
disclose or make available to Executive confidential and proprietary information
and may provide Executive with unique and specialized training; (c) such
Confidential Information and training have been developed and shall be developed
by Company through the expenditure of substantial time, effort and money, and
could be used by Executive to compete with Company; and (d) in the course of
Executive’s employment, Executive shall be introduced to customers and others
with important relationships to Company, and any and all “goodwill” created
through such introductions belongs exclusively to Company, including, but not
limited to, any goodwill created as a result of direct or indirect contacts or
relationships between Executive and any customers of Company. In light of the
foregoing acknowledgements, and as a condition of employment hereunder,
Executive agrees to execute and abide by Company’s Confidentiality, Assignment
of Inventions and Non-Competition Agreement.

 

6. Property and Records. Upon the termination of Executive’s employment
hereunder for any reason or for no reason, or if Company otherwise requests,
Executive shall: (a) return to Company all tangible business information and
copies thereof (regardless how such Confidential Information or copies are
maintained), and (b) deliver to Company any property of Company which may be in
Executive’s possession, including, but not limited to, Blackberry-type devices,
smart phones, laptops, cell phones, products, materials, memoranda, notes,
records, reports or other documents or photocopies of the same.

 

7. Code Sections 409A and 280G.

 

(a) In the event that the payments or benefits set forth in Section 4 of this
Agreement constitute “non-qualified deferred compensation” subject to Section
409A, then the following conditions apply to such payments or benefits:

 

(i) Any termination of Executive’s employment triggering payment of benefits
under Section 4 must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before distribution of
such benefits can commence. To the extent that the termination of Executive’s
employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by Executive to
Company at the time Executive’s employment terminates), any such payments under
Section 4 that constitute deferred compensation under Section 409A shall be
delayed until after the date of a subsequent event constituting a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).
For purposes of clarification, this Section 7(a) shall not cause any forfeiture
of benefits on Executive’s part, but shall only act as a delay until such time
as a “separation from service” occurs.

 

(ii) Notwithstanding any other provision with respect to the timing of payments
under Section 4 if, at the time of Executive’s termination, Executive is deemed
to be a “specified employee” of Company (within the meaning of Section
409A(a)(2)(B)(i) of the Code), then limited only to the extent necessary to
comply with the requirements of Section 409A, any payments to which Executive
may become entitled under Section 4 which are subject to Section 409A (and not
otherwise exempt from its application) shall be withheld until the first (1st)
business day of the seventh (7th) month following the termination of Executive’s
employment, at which time Executive shall be paid an aggregate amount equal to
the accumulated, but unpaid, payments otherwise due to Executive under the terms
of Section 4.

 

(b) It is intended that each installment of the payments and benefits provided
under Section 4 of this Agreement shall be treated as a separate “payment” for
purposes of Section 409A. Neither Company nor Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

 

(c) Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Section 409A, or the
payment of increased taxes, excise taxes or other penalties under Section 409A.
The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.

 

 

 



 6 

 

 

(d) If any payment or benefit Executive would receive under this Agreement, when
combined with any other payment or benefit Executive receives pursuant to a
Change of Control (for purposes of this section, a “Payment”) would: (i)
constitute a “parachute payment” within the meaning of Section 280G the Code;
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be either: (A) the
full amount of such Payment; or (B) such lesser amount as would result in no
portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employments taxes, income taxes and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. With respect to subsection (B), if there is more than one method of
reducing the payment as would result in no portion of the Payment being subject
to the Excise Tax, then Executive shall determine which method shall be
followed, provided that if Executive fails to make such determination within
thirty (30) days after Company has sent Executive written notice of the need for
such reduction, Company may determine the amount of such reduction in its sole
discretion.

 

8. Mediation/Dispute Resolution/Governing Law.

 

(a) Subject to Section 8(c) below, in the event of a dispute regarding any of
the terms and conditions of this Agreement, or otherwise relating to Executive’s
employment with Company, either party may request that the other party engage in
a mediation to resolve such dispute. If such request is made, the other party
shall respond in writing by no later than seven (7) business days thereafter,
stating whether such other party is willing to participate in such mediation,
and such mediation shall occur within thirty (30) days following such
notification. If the parties are unable to agree to a mediator, then the matter
shall be submitted to the mediation program conducted by the American
Arbitration Association in Las Vegas, Nevada, and a mediator shall be selected
pursuant to the rules applicable to such program.

 

(b) Subject to Section 8(c) below, in the event that the other party declines to
participate in a mediation, either party may require that the dispute be
submitted to binding arbitration, and in such event the dispute shall be settled
by arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, except that both
parties agree that the matter shall be submitted to and resolved by a single
arbitrator. Such arbitration shall occur in Las Vegas, Nevada. Each party hereby
agrees to a speedy hearing upon the matter in dispute, and the judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Notwithstanding anything to the contrary in the rules cited above, and
unless prohibited by applicable law: (i) the costs and expenses of the
arbitration, including the arbitrator’s fees and expenses, shall be evenly split
between the parties; (ii) each party shall pay for and bear the cost of his or
its own experts, evidence and counsel; and (iii) no award of punitive damages
may be rendered by the arbitrator in such proceedings.

 

(c) Notwithstanding the foregoing, Company and Executive expressly acknowledge
and agree that Company retains the right, and nothing herein shall be deemed to
limit Company’s right, to seek immediate judicial relief (including injunctive
relief) in a court of competent jurisdiction in the event of a claimed breach by
Executive of obligations under this Agreement, the Confidentiality, Assignment
of Inventions and Non-Competition Agreement, or other agreement related to
non-competition, non-solicitation, non-disclosure and/or intellectual property,
without the need to submit to arbitration or post any bond or other financial
guarantee in such court action.

 

9. General.

 

(a) Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt.

 

Notices to Executive shall be sent to the last known address in Company’s
records or such other address as Executive may specify in writing.

 

  Notices to Company shall be sent to: 6445 South Tenaya Way, B-130     Las
Vegas, NV 90232     Attn: Stuart Scheinman, CEO

 

 

 

 7 

 



 

(b) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.

 

(c) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

 

(d) Assignment. Company may assign its rights and obligations hereunder to any
person or entity that succeeds to all or substantially all of Company’s business
or that aspect of Company’s business in which Executive is principally involved.
Executive may not assign Executive’s rights and obligations under this Agreement
without the prior written consent of Company.

 

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Nevada, without giving
effect to any choice or conflict of law provision or rule, and any legal action
permitted by this Agreement to enforce an award or for a claimed breach shall be
governed by the laws of the State of Nevada and shall be commenced and
maintained solely in any state or federal court located in the State of Nevada,
and both parties hereby submit to the jurisdiction and venue of any such court.

 

(f) Headings and Captions. The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and shall in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

 

(g) Entire Agreement. This Agreement, together with the other agreements
specifically referenced herein, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof, including the Prior Agreement. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

 

(h) Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. For all purposes a signature by fax shall be treated as an original.

 

[Signature Page to Follow]

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

MAX SCHEDER-BIESCHIN GLOBE PHOTOS, INC.     /s/ Max
Scheder-Bieschin                                  By: /s/ Stuart
Scheinman                                     Max Scheder-Bieschin        Name :
Stuart Scheinman          Title: CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

Exhibit A

 

CFO Duties

 

 

Strategy, Planning and Management

 

Financial Analysis, Budgeting and Forecasting

 

Capital Markets and Investor Relations

 

Mergers and Acquisitions

 

Accounting, General Ledger, Administration and Operations

 

Financial Management

 

Finance and Accounting Team Management

 

Cash Management

 

 

 

 

 

 

 

 

 

 

 



 10 

 